Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner is in rec3eipt of applicant’s response to office action mailed 12/21/2021, which was received 5/23/2022. Acknow2ledgement is made to the amendment to claim 1,9,17,19,20, the cancelation of claim 18 and the addition of claim 21. Applicant’s amendment and remarks have been carefully considered and were persuasive, therefore, the following reasons for allowance is provided below:

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claims 1-17, 19-21 are allowable.
	The following is an Examiner's statement of the reasons for allowance for all independent claims 1,9,17.
	 The independent claims are found to be allowable for the reasons stated in the response filed 5/23/2022 and because the art of record does not fairly teach the independent claims as a whole. In particular the art of record does not teach “receive, by the application executing on the processor circuit, first information from the server, the first information to include an indication of one or more physical locations of a product provider based on a convenience probability and a digital identification code, wherein the convenience probability comprises a probability of the one or more physical locations of the product provider being convenient to the customer, the convenience probability based on historical travel patterns of the customer to destinations other than physical locations of the product provider”

Discussion of most relevant art:
US Patents and PG-PUB
	(i) US Patent 10,657,486 to Wolter et al. teaches “a smart container may enable crowdsourced delivery of items from a pickup location to a delivery location. The container may include a location sensor and a communication interface to enable the container to provide its location to at least one of a service computing device, a courier device, a sender device, or a recipient device. In some cases, a service provider may employ public transport vehicles to transport the container along a portion of a delivery route. One crowdsourced courier may pick up the container for placement on the public transport vehicle and another crowdsourced courier may pick up the container from the public transport vehicle and deliver the container to the delivery location. Further, the container may include multiple compartments, and recipients who receive a shipment in the container may be solicited to deliver the container to a delivery location of a next recipient”. Wolter, however, fails to render the application's above-mentioned limitations obvious.

(ii) US PG Pub 20150120602 to Huffman teaches “ For example, this may be based on a number of parameters (e.g. close to recipient's address, recipient's favourite petrol station or grocery store, preferences for compartments not above a particular height for wheelchair-bound or short recipients). Alternatively, if the preferences of the courier company take precedence over the recipient's, then the MyBox base application 108 may select the `most preferable` unit/compartment based on the courier's preferences. This will likely be the closest unit--or one along the courier's route. Couriers 102 may also want to `cluster` object storage activities to minimize stops on the route as described with reference to FIG. 3. Control then moves to step 606 where a photo is captured of the user who has entered the unique identifier. At step 607 the MyBox storage unit determines whether or not the compartment door is open (i.e. a compartment door from storage of the previous object in the event multiple objects are being stored). In the event that the door is open, control moves to step 608 where the doors for the compartment are closed and latched and control moves to step 609 where validation against the unique identifier is made. If at step 607 the door was not open control moves directly to step 609. Step 609 will authenticate the QR code by confirming the unique identifier and its associated hash and will then attempt to look up in the local database the reservation associated with the unique identifier”. Huffmann, however, fails to render the application's above-mentioned limitations obvious.

	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/           Primary Examiner, Art Unit 3625